DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 20-34 is/are pending.  Claim(s) 1-19 is/are canceled.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/20/2021 is acknowledged.
Applicant has cancelled the non-elected claims with the 5/20/2021 response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the elements".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “elements”.
Claim 29 recites “anchor guide”.  It is unclear if this is the same or different that that introduced in claim 26.  For purposes of examination the Examiner considers this language to be “the anchor guide”.  
Claim(s) 21-28 and 30-34 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross, et al (Gross) (US 2011/0166649 A1).
Regarding Claim 20, Gross teaches an annuloplasty system (e.g. abstract, Figures 18-19) comprising: 
a first member (e.g. Figure 18A, #430); 
at least one first member anchor (#740, placed within #461) configured to anchor the first member to an anterior side of a mitral valve annulus in a left atrium of a heart (e.g. [0395], anchor #740); 
a second member (#440);
at least one second member anchor (#740, placed within #461) configured to anchor the second member to a posterior side of a mitral valve annulus in the left atrium (e.g. [0395], anchor #740);
a first flexible tensile member (#480) configured to span between the first member and the second member (e.g. Figures 18-19) such that tension may be applied to the first tensile member to draw the first member and the second member toward one another and bring the posterior side and the anterior side of the mitral valve annulus into closer approximation (e.g. [0359], via described pulling motion), 
wherein all of the elements of the annuloplasty system are configured to be deployed into the left atrium through a catheter (e.g. Figures 18-19, #404).

Regarding Claim 21, the second member is elongated (in the configuration of e.g. Figure 17J). 
Regarding Claim 22, the second member has a series of slits that allow flexing of the second member (e.g. Figures 18-19, space between coils; Figure 17 versus Figure 18).
Regarding Claim 31, the second member is capable of taking on a curved shape (e.g. Figure 17J versus Figure 18A).

Regarding Claim 23, there is a third member (e.g. annotated Figure 18A below, where the first member is also defined as shown in the annotated Figure) and a third member anchor (#740, placed within #461) configured to anchor the third member to the anterior side (e.g. [0395], anchor #740). 


    PNG
    media_image1.png
    631
    638
    media_image1.png
    Greyscale

Annotated Figure 18A, Gross

Regarding Claim 24, there is a second flexible tensile member (#490) configured to span between the second member and the third member (e.g. Figures 18-19) such that tension may be applied to the second tensile member to draw the second member and the third member toward one another and bring the posterior and anterior sides into closer approximation (e.g. [0359], via described pulling motion).  
Regarding Claim 25, the second member has at least two extended features (e.g. Figures 18-19, #s 470), each configured to engage either the first or second tensile members (e.g. Figures 18-19).
Claim 34, the first tensile member is attached to the second member (e.g. Figures 18-19) and the second tensile member is attached to the third member (e.g. Figures 18-19). 
Regarding Claim 32, there is at least one lead attached to each of the first, second, and third members (e.g. Figure 19B, #410, which extends within #404). 

Regarding Claim 26, there is an anchor guide mounted to the second member (e.g. Figures 19B-C, #s 470) configured to guide the second member anchor (e.g. Figures 19B-C, [0363]).
Regarding Claim 27, the anchor guide is configured to guide at least one second member anchor in a generally perpendicular manner relative to the second member in an anterior-posterior direction (e.g. Figures 19B-C).
Regarding Claim 28, the anchor guide has a lead that extends from adjacent the second member (e.g. Figure 19B, #410, which extends within #404) and through the catheter to a proximal end of the catheter (e.g. Figure 17J). 
Regarding Claim 29, the anchor guide is foldable relative to the second member (e.g. [0363]) allowing the anchor guide to generally lie flat against the second member when loading the second member and anchor guide into the catheter (e.g. Figure 17J).
Regarding Claim 30, the second member has at least one hinge (flexing region where the member bends when transitioning from Figure 17J to Figures 18-19) enabling the second member to be foldable along at least one discrete hinge axis (as it bends at the hinge it folds at the hinge).
Claim 33, the first tensile member is attached to the first member (e.g. Figures 18-19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/4/2021